 

 

 

 

Bhs suimniadn: for ‘ndine ati wibitadt avid: sis iain co 0 ALL LE Nc
_Atthen Levene ABAD CT 07,
-was-xecolved by: ‘he on (date): se eet ao decedent he ie 89
« Ajay served thi suiniois an fe fate defendant at. oo, eaten "Otc Co Curt

OF dei =o = ae S-Aais es oe ee eer soci 08 WF Fae Te" ag foe Oe

CF £ left the ‘suimiinions at the ivi als 's tealsine, OF: visita phic’: at lied, sieh: ition) .

7 . we ten 25 Apersany of sultalile: age. ard ‘diseketion Who:
i. ‘feeldeg theres o on 5 Gite) ee ee ne “ts 2 and qnailed-a copy, tothelndividial’s Jast
“Heaton address nF nee Se

  
 
 

 

dik itd). eee ae a a Lk .
ceof pre ae wn bakal af Tiaie af organttation). i
eg ME.

 

OF Diehiiied the amnion’ imokebidel Noein oe cE
a. Cee are |

FO teat tart ato

“My feed: are. vet for tiavel aad 5. bee __ Soe teeviced, for atotalar

 

i dire ude only af veel ‘tha thls itor sivtlon is ‘tetie.,

 

3 Dito LQ. “08: SAede soe eee D: os

. “Server's signature. _
Printed: ‘tine aa ‘thEhe-

S20 cuucTHouse, DR. Lidilkesboro Nc. 98647

‘Server 7g ‘address . ~

- _ Anatiial ittovinilon bogatiing steinpied sorviee, ater:

anCase 5:20-cv.00157-KDB-DEK~-béeument 3 ‘Filed 10/07/20 Page 1 of 2

 
 

Curtis Edwin Leyshon ,
Ad up

   
 
   

 

oe 5:20¢v157
Michael Duncan; and,

B. Carlton Terry; and,
Pam Barlow; and,
Matthew Levehuk. ,

7 tO mena fiqiibe afi iii

‘Matthew Levehuk
500 Courthouse Drive, Ste. 2022
Wilkesboro, North Carolina 28697

dae HEvenace the Tk
. enue a

“Ciarts edwin 5 Leyshou

915 North Pine Run Road
Boone, North Carolina 28607
828-263-7958

 

 

FA A) ; (4. Date 10/1/2020

Frank G. Johns, Clerk
United States District Court

Case 5:20-cv-00157-KDB-DCK Document 3 Filed 10/07/20 Page 2:of 2"

 

th veltet domatded

 
